AO 442 (Rev.12/85) Warrant for Arre-

                                       UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                            SOUTHERN DIVISION
                                                                                        -
UNITED STATES OF AMERICA                         w
                                       ID)~@[~ u ~ /n)
            v.                         \~rMA-;;2 2;-7~                                WARRANT FOR ARREST

                                                                                CRIMINAL CASE: 7:19-CR-00046-1FL93)
ANTWAN TERELLE BROWN                      _ - - -..     -·_j
                                       U.S. Marshals Service 1 EDNC
To: The United States Marshal and any Authonzed 0nnecrStateS"t)         r. YOU ARE HEREBY COMMANDED to arrest

ANTWAN TERELLE BROWN and he/she shall be brought before the nearest Magistrate/Judge to answer an

___x_lndictment _ _ Superseding Indictment _ _ _ Criminal Information_Complaint

_ _ Order of Court: _      Violation Notice_Probation Violation Petition charging him/her with:
       ,'

Counts 1 & 2- 18 U.S.C. §§ 75l(a) and 4082(a): Escape from correctional facility


                                                                      clerk of court
                                                                      Title of Issuing officer

                                                                        March 21, 2019 - RALEIGH, NORTH CAROLINA
sign                                                                    Date and Location


   Recommended Bond: DETENTION               ,
                                                                RETURN

   This warrant ~as received and executed with the arrest of the ~bove named defendant at

            Mt.,vl(l\16
   DATE RECEIVED                                 NAME AND TITLE OF ARRESTING
                                                 OFFICER
                                                  ct /vvs11 J?. • ,=, e1-1?5
                                                       V-.Sl't '5   ~    .I"~




                                                                                                                 FILED
                                                                                                              MAY. 09 2019
                                                                                                          PETER A. MOORE, JR., CLERK
                                                                                                          US O~COURT, EONC
                     Case 7:19-cr-00046-FL Document 15 Filed 05/09/19 Page 1 of                          1
                                                                                                         BY_~lil!.II----- DEP CU<
